MEMORANDUM **
This is an appeal of the district court’s order dismissing this case for lack of subject matter jurisdiction.
A review of the record, the response to the court’s April 18, 2008 order to show cause, and the opening brief indicates that the questions raised in this appeal re so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment. *440All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.